Title: To James Madison from Rawleigh W. Downman, [ca. 1 August 1815]
From: Downman, Rawleigh W.
To: Madison, James


                    
                        [ca. 1 August 1815]
                    
                    The Memorial of Rawleigh William Downman of the county of Lancaster & State of Virginia most respectfully represents that some time in the month of December 1814 whilst the enemy’s vessels were up the Rappahannock, a flag was sent by Capt. Barrie, the Senior officer of their flotilla, to procure the release of a surgeons assistant who had been made a prisoner. Capt. Barrie addressed a letter to the Officer commanding the U.S. forces who at that time was Lt. Col. John Chowning jr. of the 92. Regt. Va. Ma. The original letter written by Capt. Barrie with a copy of Colo: Chowning’s answer your memorialist has obtained and herewith submits, marked A. & B.
                    The flag vessel received on board and carried off eleven of your memorialists slaves. A list of which shewing their sex, age, occupation and value is hereto annexed marked C.
                    Your memorialist made this representation to Lieut. Col. Chowning and obtained from him a flag to apply for the restoration of these slaves. The Letter of Colo. Chowning to Capt. Barrie is hereto annexed marked D. the subject matter whereof fully explains the case of your memorialist and to which he begs leave particularly to call the attention of the Government. To support the facts stated in this letter your memorialist caused the affidavits of Leonard Stamper and James Ball & Fanny his wife to be taken which he herewith submits marked E.
                    Your memorialist represents that before a vessel could be procured to bear the flag he had obtained, the enemy’s vessels had left the Chesapeake, and his only prospect of being redressed is by an application to the constituted authorities of his country.
                    He confidently trusts that his case will Receive such consideration as the honour of the United States and his interests require and that proper measures will be adopted to obtain for him full compensation for his loss of property.
                 